Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 3/5/21 was considered.
3.	Claims 1-20 are presented for examination.

Specification
Title
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed
SUGGESTED TITLE:
	A LOOKUP TABLE CIRCUIT COMPRISING A PROGRAMMABLE LOGIC DEVICE HAVING THE SELECTION CIRCUIT CONNECTED TO A MEMORY CELL ARRAY AND SEPARATED FROM A PATH OF A READ CIRCUIT 

Drawings
5.	The drawings are objected to because of the following minor informalities:
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP  608.02(g).
Correction is required.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-3, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al, U.S. Patent Application 2011/0228586.
With regard to claim 1, Kawabata discloses a lookup table circuit constituting a programmable logic device (fig. 1 100), comprising: a memory cell array (fig. 1, memory array 10) including a plurality of memory cells (fig. 1, memory cells M11-M33), each having a resistive memory element (fig. 2A, resistive element 11) (page 6, [0061]); a selection circuit (fig. 1, selecting 29) connected to the memory cell array (fig. 1, memory array 10) and configured to output, to the memory cell array, a single cell-select signal or two or more cell-select signals for selecting a single memory cell or two or more memory cells among the plurality of memory cells, based on input of a plurality of logic signals (page 8, [0080]-[0081]); and a read circuit (fig.1, sense circuit 17) (also with regard to claim 8 and 9) connected to the memory cell array (fig. 1, 10 )  and configured to read data from the single memory cell or the two or more memory cells selected by the single cell-select signal or the two or more cell-select signals, among the plurality of memory cells (page 8, [0082]-[0085]) , wherein the selection circuit (fig. 11, selecting transistor array 61 is connected to the path of B11is separated from a path along which the read circuit is configured to read data from the memory cell array (page 8, [0080], [0082]-[0086]).
With regard to claim 2, 3, 5 and 7, Kawabata discloses wherein the selection circuit (fig. 1, 29) includes: two or more divided selection circuits (fig. 1, plurality of selection circuit 29, one for each column of memory cells) configured to output the single cell select signal (fig. 1, select or non-select signal) or the two or more cell-select signals to the memory cell array in response to input of at least part of the plurality of logic signals (page 6, [0062]-[0064]); and a mode switching circuit connected to the two or more divided selection circuits and configured to switch between a first mode and a second mode in response to input of a control signal, the first mode being defined as causing one of the two or more divided selection circuits to output the single cell-select signal, the second mode being defined as causing the two or more divided selection circuits to output the two or more cell-select signals, respectively (page 9, [0096]-[0105]). 
With regard to claim 10, Kawabata discloses further comprising a charging circuit (fig. 1, second data line voltage adjusting circuit 28) connected to the memory cell array (fig.1, memory array 10) and configured to charge the plurality of memory cells during a read operation by the read circuit is not performed (page 8, [0077]).
With regard to claim 11, Kawabata discloses wherein the resistive memory element is defined as a magnetic tunnel junction device (fig. 2A, resistive element 11) (page 6, [0061]) .


	Allowable Subject Matter

7.	Claim 4 and 6 are objected  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the limitation of wherein the first mode is a mode in which the read circuit, the memory cell array, and the selection circuit operate as a single lookup table circuit into which the plurality of logic signals is configured to be input, and the second mode is a mode in which the read circuit, the memory cell array, and the selection circuit operate as two or more lookup table circuits, into each of which part of the plurality of logic signals is configured to be input, in the first mode: the selection circuit is configured to output the single cell-select signal to the memory cell array in response to the input of the control signal and the input of the plurality of logic signals; the mode selector is configured to cause the memory cell array and one of the two or more divided read circuits to be electrically connected to each other in response to the input of the control signal; and the one of the two or more divided read circuits is configured to read data from the single memory cell selected by the single cell-select signal among the plurality of memory cells, and in the second mode: the selection circuit is configured to output the two or more cell-select signals to the memory cell array in response to the input of the control signal and the input of the part of the plurality of logic signals; the mode selector is configured to cause the memory cell array and the two or more divided read circuits to be electrically connected to each other in response to the input of the control signal; and the two or more divided read circuits are configured to read data from the two or more memory cells, respectively, selected by the two or more cell-select signals among the plurality of memory cells.
Prior art also does not disclose wherein each of the plurality of memory cells further includes a cell-select transistor connected to the selection circuit and configured to select the resistive memory element as an access target, based on the single cell-select signal or each of the two or more cell-select signals output from the selection circuit, and a gate width of the mode-select transistor is longer than a gate width of the cell-select transistor.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Nazarian et al (2015022334), Horii et al (20080025070 and Choi et al (6055200) disclose A non-volatile memory device includes a word line extending along a first direction; a bit line extending along a second direction; a memory unit having a read transistor coupled to the bit line, at least one two-terminal memory cell, and a select transistor, the two-terminal memory cell having a first end coupled to the word line and a second end coupled to a gate of the read transistor. The second end of the two-terminal memory cell is coupled to a common node shared by a drain of the select transistor and the gate of the read transistor.
9.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825